UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4313


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KIMBERLY ANN JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00310-TDS-1)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.   Frank Joseph Chut, Jr., Assistant
United   States  Attorney, Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Kimberly Ann Jones pled

guilty to two counts of bank fraud and one count of aggravated

identity theft.        The district court sentenced her to 32 months’

imprisonment.      Jones’s counsel filed a brief in accordance with

Anders   v.    California,    386 U.S. 738    (1967),    stating   that,    in

counsel’s view, there are no meritorious issues for appeal, but

questioning      the    propriety     of    the     guilty     plea    and     the

reasonableness of the sentence.            Although advised of her right

to file a pro se supplemental brief, Jones has not done so.

Finding no reversible error, we affirm.

              In the absence of a motion in the district court to

withdraw a guilty plea, this court’s review of the plea colloquy

is for plain error.          United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002).         After reviewing the plea agreement and the

transcript of the plea hearing, we conclude that the district

court fully complied with the requirements of Fed. R. Crim. P.

11, and that Jones’s guilty plea was knowing and voluntary.

              We have reviewed Jones’s sentence and conclude that

the sentence imposed was reasonable.              See Gall v. United States,

552 U.S. 38, 51 (2007); United States v. Llamas, 599 F.3d 381,

387 (4th Cir. 2010).         The district court followed the necessary

procedural steps in sentencing Jones, appropriately treated the

Sentencing      Guidelines    as    advisory,      properly    calculated      and

                                       2
considered      the    applicable        Guidelines       range,    and    weighed      the

relevant 18 U.S.C. § 3553(a) (2012) factors in light of Jones’s

individual characteristics and history.                      We conclude that the

district   court      did    not   abuse    its     discretion      in    imposing      the

chosen sentence.            See Gall, 552 U.S. at 41; United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying appellate

presumption of reasonableness to within-Guidelines sentence).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      This     court     requires     that     counsel      inform    Jones,      in

writing,   of    the    right      to    petition    the    Supreme       Court    of   the

United States for further review.                     If Jones requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Jones.                      We dispense with

oral   argument       because      the    facts     and    legal    contentions         are

adequately      presented     in    the    materials       before    this    court      and

argument would not aid the decisional process.



                                                                                  AFFIRMED




                                            3